DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermans et al., (hereafter Hermans), US Patent Application Publication No. 2005/0145352 Al or Kearney et al., (Hereafter Kearney), CA 1107109.

With regard to claims 1, 10 and 18, Both, Hermans and Kearney, teach a through-air dried splittable tissue; see abstracts. The splittable tissues being stratified, i.e., having different layers formed using the same headbox, i.e., a multilayer headbox; (Hermans) or using different headboxes, (Kearney), and made using papermaking furnishes of the same type as claimed; see paragraphs [0006]-[0007] and [0056] of Hermans and abstract, page 5, lines 4-25 of Kearney. Hermans teaches that the web can be creped through-air dried or uncreped through-air dried; see ¶-[0008], [0112]. The references are silent with regard to the joining of the split layers, but such joining to form a multi-ply web/tissue would have been obvious to one of ordinary skill in the art. This is especially true if the property/properties of the inner part of the un-split web, such as bulk, is desired as the outer surfaces of the web and thus joining the layers by the outer surfaces of the un-split web. This is just one of the possible ways to which the split plies/layers could be joined to make a multi-ply product.
With regard to the type of fibers used of claims 2 and 11, both references teach the same type of fibers; see paragraphs [0052]-[0054] of Hermans and examples starting on page 2 of Kearney.
Regarding the use of debonders of claims 3-4 and 12-13, Hermans teaches the same type of debonding agents added at the same amount, i.e., from 2 to 15 kg/metric tonne; see paragraphs [0059] through [0062]; Kearney teaches also the use of debonding agents; see page 37.

With regard to claims 5 and 14, Hermans teaches that the web is separated horizontally and that two layers, (Kearney calls them plies), have not more than 20% difference in basis weight; see paragraph [0043]. Kearney teaches equal plies; see page 2, lines 6-10.

With regard to the split force of claims 6 and 15, while Hermans teaches split forces lower than the ones claimed, see paragraph [0043], increasing the split force to the claimed levels, e.g., reducing the amount of strength additives and/or debonding agents, would have been obvious to one of ordinary skill in the art. This is especially true, because Kearney teaches stratified tissues with split force levels falling within the claimed range; see table II, ply separation test on page 47.
With regard to the basis weight and bulk of the web of claims 7-8, 16-17 and 19-20 both references teach basis weights and bulk falling within the claimed range; see paragraphs [0013] and [0110] of Hermans and Examples and Table II of Kearney ( calculated as the inverse of density). It would have been expected that the basis weight of the split web formed by the separately layers would be the same as the un-split ones and the bulk would be even greater due to the interspace between the plies (plies pockets).
With regard to claim 9, both references teach the optional calendering of the web; see for example ¶-[0008], [0083] and [0112] of Hermans. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of making Multi-plies Tissues from Splittable Multi-layer Webs/Tissues.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF